Per Curiam.

The determination of disputed facts is a matter within the final jurisdiction of the Industrial Commission. State, ex rel. Hudson, v. Indus. Comm. (1984), 12 Ohio St. 3d 169, 170. Consequently, the well-settled standard of review is that the commission’s findings will be fully upheld where its determination is supported by some relevant evidence. State, ex rel. Kokocinski, v. Indus. Comm. (1984), 11 Ohio St. 3d 186, 188.
The commission outlined, in its findings of fact, the evidence which it relied upon to reach its conclusions as required by State, ex rel. Mitchell, v. Robbins & Myers, Inc. (1983), 6 Ohio St. 3d 481, 483-484. The basis of the finding that appellant is not permanently and totally disabled was based on the following:
“The medical reports of Drs. Wolf and Reynolds were reviewed and evaluated. The findings and order are based particularly on the medical report of Dr. Reynolds, the evidence in the file, and the evidence adduced at the hearing.”
While it is difficult to accept the report of Dr. Reynolds because it was unsigned, the report of Dr. Wolf fully substantiates the findings of the commission. Such report, although not emphasized, was certainly “evidence in the file” which was also “adduced at the hearing.”
Accordingly, we must uphold the commission’s findings and affirm the decision of the court of appeals denying the writ.

Judgment affirmed.

Locher, Holmes and Wright, JJ., concur.
*130Douglas, J., concurs separately in judgment with opinion.
Celebrezze, C.J., concurs in part and dissents in part.
Sweeney and C. Brown, JJ., dissent.